Exhibit 99.1 MaxLife Fund Corp. announces cancellation of 14,050,000 Common Shares · Press Release · Source: MaxLife Fund Corp. · On Wednesday August 5, 2009, 12:08 pm EDT NEW JERSEY, Aug. 5 /PRNewswire-FirstCall/ - MaxLife Fund Corp. (OTC:MXFD - News), have announced that some of its founding shareholders have agreed to cancel a total of 14,050,000 shares of the Company's common stock in order to increase overall shareholder value for the Company. Bennett Kurtz, Chief Executive Officer of the Company says: "We believe this is a very important step for our Company to increase shareholder value and support future growth. This comes at an exciting opportunistic time, when MaxLife is launching a new and innovative life settlement product (information can be found at www.themxway.com).
